UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7615


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ALAN BEAVER LAVERTE WAY,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:02-cr-00210-DKC-1; 8:07-cv-02183-DKC)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan Beaver Laverte Way, Appellant Pro Se. Donna Carol Sanger,
OFFICE OF THE UNITED STATES ATTORNEY, James Marton Trusty,
Assistant United States Attorney, Greenbelt, Maryland, Mythili
Raman, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alan Beaver Laverte Way seeks to appeal the district

court’s order denying his motion for appointment of counsel.

This court may exercise jurisdiction only over final orders,

28 U.S.C.       § 1291       (2000),       and      certain       interlocutory         and

collateral      orders,     28    U.S.C.    § 1292    (2000);       Fed.   R.    Civ.    P.

54(b);    Cohen      v.   Beneficial       Indus.    Loan     Corp.,   337      U.S.    541

(1949).       The order Way seeks to appeal is neither a final order

nor      an    appealable         interlocutory         or        collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                             We

dispense      with    oral       argument    because        the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED




                                            2